UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-2125


CLAUDIO OCCHIONE,

                Petitioner – Appellant,

          v.

J. RANDOLPH BABBITT, Administrator, FAA,

                Respondent – Appellee.



On   Petition  for   Review     of  an   Order   of     the   National
Transportation Safety Board.    (SE-18719)


Submitted:   May 27, 2011                    Decided:    June 8, 2011


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Claudio Occhione, Appellant Pro Se.   Amanda Kate Bruchs, Laura
Jennings, FEDERAL AVIATION ADMINISTRATION, Washington, D.C.;
Karen   V.   Yates,   NATIONAL  TRANSPORTATION   SAFETY  BOARD,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Claudio Occhione petitions for review of the National

Transportation        Safety   Board’s       decision     affirming         the

administrative   law    judge’s    order   upholding    the    suspension    of

Occhione’s    pilot    certificate.        Our   review   of     the    record

convinces us that the Board’s decision is based on substantial

evidence and is without reversible error.             Accordingly, we deny

the petition for review for the reasons stated by the Board.

Occhione v. Babbitt, Nos. 2009-AIR-00026, 2009-GL-05-0030, SE-

18719 (NTSB Aug. 17, 2010).           We grant Respondent’s motion to

strike   Occhione’s    addendum.      We   dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              PETITION DENIED




                                      2